Citation Nr: 1818509	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 30, 1996 to November 9, 2010, and from March 1, 2011.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1976 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction has since been transferred to the RO in Portland, Oregon.

In the March 2010 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent effective August 30, 1996.  In June 2010, the Veteran filed a Notice of Disagreement (NOD), seeking a higher initial evaluation for his service-connected PTSD.  In a June 22, 2011 rating decision, the RO assigned a temporary evaluation of 100 percent for PTSD effective November 10, 2010 until February 28, 2011 because the Veteran was hospitalized for over 21 days for psychiatric problems.  As this increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Veteran filed with the Board a Motion for Reconsideration of the Board's September 28, 2009 decision, which denied entitlement to service connection for schizophrenia and depression and originally granted entitlement to service connection for PTSD.  The Motion for Reconsideration was denied by the Board in September 2013 and February 2014.  The Veteran failed to timely appeal the September 2009 Board determination to the Court.  As such, the Board's September 2009 decision is final.  See 38 C.F.R. § 20.1100 (2017).  The issues of entitlement to service connection for schizophrenia and depression may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C. § 5108  (West 2012); 38 C.F.R. § 3.156 (2017); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Further, the issues of entitlement to service connection for schizophrenia and depression are not presently before the Board.

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Individual as Claimant's Representative appointing Amrit K. Sidhu, Esq. as his representative in June 2010.  However, in August 2017, the Veteran provided another Appointment of Individual as Claimant's Representative, appointing Jacques P. Deplois as his new representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631 (f)(1) (2017).  The Board therefore recognizes this change in representation.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  See also November 8, 2013 Attorney Correspondence (request to expedite case due to Veteran's homelessness).  The undersigned is granting the motion and advancing the appeal on the docket based upon severe financial hardship.  38 C.F.R. 20.900(c).

The Board notes that including in a December 2016 Attorney Correspondence, the Veteran also raised a claim of entitlement to TDIU in connection with his disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period from August 30, 1996 to November 9, 2010, and from March 1, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the period from August 30, 1996 to November 9, 2010, and from March 1, 2011, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155 , 5107 (West 2012); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (effective February 3, 1988), 4.130, Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

As the Veteran here is appealing the original assignment of a disability evaluation following the award of service connection, the entire appeal period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For his service-connected PTSD, the Veteran is in receipt of a 30-percent rating from August 30, 1996 to November 9, 2010, a 100-percent rating from November 10, 2010 to February 28, 2011, and a 30-percent rating from March 1, 2011.  Because the Veteran is in receipt of a 100-percent rating from November 10, 2010 to February 28, 2011, this decision will only address the Veteran's claim for an increased initial disability rating for the period from August 30, 1996 to November 9, 2010, and from March 1, 2011.

Moreover, the evaluation period for the Veteran's PTSD goes back to the effective date of the grant of service connection for the disability on August 30, 1996.  Effective November 7, 1996, VA revised the criteria for diagnosing and evaluating mental disorders.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C. § 5110 (g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

Under 38 C.F.R. § 4.132, DC 9411, as in effect on February 3, 1988 and prior to November 7, 1996, a 30-percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50-percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988).

Each of these three bases in the rating criteria constitutes an independent basis for granting a 100-percent schedular rating.  Thus, if the impairment resulting from PTSD meets any one of the three independent criteria required for a 100-percent rating, a 100-percent rating shall be awarded.  Johnson v. Brown, 7 Vet. App. 95   (1994).

Note (1) to the General Rating Formula for Psychoneurotic Disorders, as in effect prior to November 7, 1996, provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C. §7104 (c).

Additionally, VA promulgated 38 C.F.R. § 4.16 (c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70-percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder should be assigned a 100-percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16 (c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996. 61 Fed. Reg. 52695 (Oct. 8, 1996). 

Under the current criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders, in pertinent part, provides for a rating of 30 percent if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70-percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100-percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  Given that the case was certified to the Board in May 2014, the DSM-5 is not applicable.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997), cert. denied, 523 U.S. 1046 (1998).

Relevant Evidence

The record reflects that all of the VA treatment records relevant to the Veteran's PTSD claim that are in the claims file, but not including the treatment records relevant to the period from November 10, 2010 to February 28, 2011 - for which the Veteran is in receipt of a 100-percent rating for PTSD, show that the Veteran's PTSD symptoms include flattened affect; emotional distress which exacerbates a somewhat disorganized thought process; attention, concentration, and memory problems to a moderate degree; repeated intrusive thoughts, flashbacks, and nightmares relating to trauma to a moderate degree; anger and depression to a moderate degree; trouble falling or staying asleep to more than a moderate degree; paranoia to more than a moderate degree; and an avoidance of others and trouble maintain relationships.  

These records also report that the Veteran denies experiencing hallucinations as a symptom of PTSD, homicidal ideation, and suicidal ideation.  He is further noted in these records as appearing casually dressed, neatly groomed, cooperative, and having good eye contact.  

Throughout the entire appeal period, the Veteran was also given PTSD-related GAF scores of 35, 40, 48, 49, 50, 52, and 64.  GAF scores in this range reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In April 2009, the Veteran presented to a VA Compensation and Pension Examination (VA examination).  The examiner diagnosed the Veteran with PTSD under the DSM-IV, and reported that upon mental status examination, the Veteran exhibited anxious/agitated/depressed mood, was easily distracted and had a short attention span, paranoid delusions, trouble staying asleep, moderately impaired short term memory, recurrent and intrusive distressing recollections of traumatic event, markedly diminished interest or participation in significant activities and feeling of detachment or estrangement from others, exaggerated startle response, irritability or outbursts of anger, difficulty concentrating, and social withdrawal and isolation.  The examiner also reported that the Veteran showed a clean general appearance, appropriate affect, no hallucinations, no inappropriate behavior, no panic attacks, no suicidal ideation, and normal remote memory.  The examiner rated a GAF score of 64.

As to his occupational or social functioning, the examiner determined that there is a reduced reliability and productivity due to PTSD symptoms, including withdrawal and difficulty interacting at all, difficulty allowing others to touch including loved ones, reduced memory and concentration, difficulty with problem solving, difficulty trusting, irritability, depression, limited affect, and somatic changes that include chronic pain, headaches and restlessness.

In December 2013, the Veteran was evaluated at a Review Examination for PTSD.  The examiner diagnosed the Veteran, in part, with PTSD under Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and reported that upon mental status examination, the Veteran's exhibited PTSD-related symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, circumstantial/circumlocutory/stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including in a work like setting, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner further reported the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Legal Analysis

After reviewing all of the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a higher initial rating of 50 percent, but no higher, under the current rating criteria, for the period from August 30, 1996 to November 9, 2010, and from March 1, 2011.   

The Board finds that the aforementioned medical evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity throughout the relevant period on appeal.  

Moreover, the April 2009 and December 2013 VA examiners reported that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, and did not find that the Veteran's occupational and social impairment had either deficiencies in most areas or that his occupational and social impairment was total.  

In short, throughout the rating period, but not including the period from November 10, 2010 to February 28, 2011 - for which the Veteran is in receipt of a 100-percent rating for PTSD, the record demonstrates occupational and social impairment with reduced reliability and productivity due to PTSD symptoms, which is best described by a 50-percent rating.  See 38 C.F.R § 4.7.  

Moreover, neither a 70-percent rating nor 100-percent rating is warranted here, as the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas due to PTSD or total occupational and social impairment due to PTSD at any time during the period on appeal.  As noted above, except for at the December 2013 VA examination, the Veteran regularly appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  Moreover, even though the December 2013 VA examiner reported that the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the December 2013 VA examiner nevertheless also stated that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Furthermore, while the Board acknowledges the Veteran's reports of experiencing many flashbacks and intrusive thoughts about his past trauma, the Board notes that the Veteran has not reported experiencing any delusions or hallucinations or anything similar (see Mauerhan v. Principi, 16 Vet. App. 436, 436 (2002)), in connection with his PTSD, much less to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 70 percent.  See also Vazquez-Claudio, 713 F.3d at 117.  The Veteran has denied persistent delusions or hallucinations, and medical evidence of record indicates that he is able to communicate clearly.  There is no evidence of psychosis attributable to his service-connected PTSD.  There is also no evidence to indicate that he is in persistent danger to himself or anyone else.  Indeed, the record shows that the Veteran has been orientated to time and place.  

Notably, no examiner found, no medical records show, and the Veteran himself did not assert, that the Veteran is or has been experiencing any symptom specifically contemplated, or similarly contemplated, under the 70-percent or 100-percent rating of DC 9411, to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 100 percent.  Indeed, in making this decision, the Board is mindful that the Court in Vazquez-Claudio has held that psychiatric ratings are symptom driven.  713 F.3d at 117.  

In light of the above, the Board finds that the Veteran's PTSD symptoms, do not demonstrate impairment in most areas, or total impairment, as illustrated by the criteria for 70-percent and 100-percent ratings.

Furthermore, according to the DSM-IV, a GAF score ranging from 41-50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Here, however, none of the GAF scores assigned during the appeal period provide the basis for assigning a 70-percent or 100-percent rating.  When all of the evidence and findings contained therein are considered, including the absence in the objective medical evidence and the absence in the Veteran's own statements showing that the Veteran has exhibited during the appeal period any symptoms contemplated under the 70-percent or 100-percent rating of DC 9411, the Board finds that the overall evidence establishes a level of impairment that is consistent with the Veteran's currently assigned 50-percent rating.  

The Board has also considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's PTSD than his statements.  Given such, the Board does not find that a rating of 70 percent or 100 percent, as the record stands, is warranted.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology most nearly approximates occupational and social impairment with reduced reliability and productivity, which is reflected by an initial rating of 50 percent for the relevant period on appeal.  

The Board has also evaluated whether the Veteran would be entitled to a higher rating under the rating criteria prior to the regulatory change in 1996, and finds that his symptomatology is also consistent with 50-percent rating under the previous rating criteria, where it contemplates that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired, and that by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  38 C.F.R § 4.132, DC 9411 (1982-1996); see also 53 FR 1441, Jan. 19, 1988.  The evidence does not show that the Veteran's symptomatology is consistent with a higher rating criteria under the previous rating criteria, as the medical and lay evidence do not show that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  See id.

As such, resolving doubt in the Veteran's favor, the Board concludes that an entitlement to a higher initial rating of 50 percent, but no higher, for PTSD, for the period from August 30, 1996 to November 9, 2010, and from March 1, 2011, is granted. 


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD, for the period from August 30, 1996 to November 9, 2010, and from March 1, 2011, is granted. 


REMAND

The Board finds that the issue of entitlement to TDIU due to service-connected disabilities must be remanded. 

The record shows that the Veteran has expressed that his PTSD-related symptoms of depression and trauma have affected his ability to work.  See, e.g., March 12, 2004 Veteran's Correspondence; February 2003 Veteran's Postal Service Resignation Letter.

The Veteran is competent to establish the presence of observable symptomatology and there is no evidence that these statements are not credible regarding his unemployment beginning at an unspecified date, as they are consistent with his PTSD-related symptoms reported by examiners in the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that relevant employment information and/or updated records for his TDIU claim have not yet been obtained and associated with the claims file.

Given such, remand is warranted for development and consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1. The RO is instructed to develop the Veteran's claim for entitlement to TDIU, in addition to any other necessary development.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


